Citation Nr: 9934490	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extraschedular rating for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
tinnitus and assigned a disability rating of 10 percent, 
effective October 15, 1992.

The veteran provided testimony at a personal hearing before 
the RO in February 1996, a transcript of which is of record.


FINDINGS OF FACT

1.  The veteran has been assigned the maximum schedular 
rating available for tinnitus under VA regulations.

2.  The evidence on file does not show that the veteran has 
resulted in frequent hospitalization because of his tinnitus.

3.  The evidence on file does not show that the veteran's 
tinnitus has resulted in marked interference with his 
employment.

4.  An Advisory Opinion was issued by the Director, 
Compensation and Pension Service, in June 1998 which found 
that the veteran was not entitled to an extraschedular rating 
for the veteran's tinnitus.


CONCLUSION OF LAW

Entitlement to an extraschedular rating for the veteran's 
tinnitus is denied.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.321(b)(1) and (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  No service medical records are on file for the 
veteran, and efforts to obtain these records were 
unsuccessful.  However, the RO noted that veteran's DD Form 
214 and WD AGO Form 100 showed that he was a public relations 
writer and was an acting combat correspondent involved in the 
D-Day invasion and five other campaigns.

The veteran's claim of entitlement to service connection for 
tinnitus was received by the RO in October 1992.  At that 
time the veteran described the tinnitus as a harsh hissing 
noise in both ears.  He stated that the disability began in 
1944.

The evidence on file includes a private medical statement 
dated in February 1947, which reports that a March 1946 
audiometry revealed a bilateral, low-tone, conductive 
deafness which could be consistent with either otosclerosis, 
or a conductive trauma due to a shock impulse from acoustic 
trauma.  

A private medical statement is also on file from John Hopkins 
Hospital, dated in February 1958, which noted that the 
veteran sought advice regarding his tinnitus.  The veteran 
reported that he became aware of a sharp ringing in his ears 
during his service in World War II, and that he was diagnosed 
with tinnitus after his discharge.  Also, he was found to 
have hearing loss as well.  It was noted that he had a 
"Stapes Mobilization" in 1956 on the right ear, and that 
this was apparently successful at the time of the operation.  
However, two weeks after this operation he developed what he 
termed to be a severe pain in his right ear which apparently 
exacerbated his tinnitus.  This was in the form of a 
constant, high pitched hiss.  He was subsequently examined, 
at which time it was though he might possibly have a 
hemorrhage into his vestibule.  Later it was said to be a 
"reankylosis."  The tinnitus did not change and his hearing 
apparently returned to its formal level.  A second "Stapes 
Mobilization" was reportedly done in October 1957, and was 
considered successful at that time.  Nevertheless, the 
tinnitus did not change.  Further, he had a rather severe 
vertigo following the second operation, which gradually 
cleared up.  

Private medical treatment records are on file from the House 
Ear Clinic which cover the period from April 1984 to March 
1991.  These records show treatment for hearing loss and 
tinnitus.

Private medical records are also on file from the Oregon 
Health Sciences University which cover the period from April 
1989 to April 1990.  In April 1989 it was noted, among other 
things, that an evaluation of the veteran's tinnitus did not 
result in a good match of the pitch of the tinnitus.  The 
veteran reportedly indicated later that a high frequency band 
of noise from 2,000 to 12,000 Hertz sounded very similar to 
the tinnitus.  It could not be masked under ear phones and 
residual effect was observed.  Following the evaluation, 
bilateral tinnitus instruments could not be effectively 
masked.  However, when the noise was removed, the veteran 
reported a definite reduction in the level of the tinnitus.  
It was stated that because of an inability to mask the 
veteran with wearable units, an attempt was made to determine 
if customized noise bands would provide a more effective 
masker.  This effort was not successful.  As a last resort, 
the veteran was tested using a new masking procedure that 
allowed for considerable changes in the masking signal.  With 
amplification and a high band of noise extending from 2,000 
to 12,000 Hertz the tinnitus was reduced but not completely 
masked.  Also, the residual effect was again observed, and 
the veteran was positive about the overall effect of the 
masking noise.  Therefore, the above noise band was recorded 
on a cassette tape that would allow the veteran to experiment 
with masking by utilizing a Walkman and to personally 
determine if it provides him relief.  It is noted that 
various other procedures were recommended should the cassette 
tape prove ineffective.  In April 1990, it was noted that the 
veteran reported his tinnitus was getting worse.  It was 
further noted that the veteran inquired about electrical 
stimulation.  The veteran was informed that this was still 
fairly experimental, partly because of the physiological 
damage that could occur.  However, it was recommended that he 
try a Transcutaneous Electrical Nerve Stimulation (TENS) 
unit.  

Private medical records are also on file from the Centre 
Tomatis, which are dated in July 1990.  It was noted that the 
veteran sought treatment because of listening difficulties 
combined with tinnitus.  A listening test that was conducted 
as part of the veteran's audio-psycho-phonological check-up 
revealed a drop of the thresholds especially in the middle 
and high frequencies.  Additionally, it was noted that there 
were some errors of analysis of sounds.  It was also stated 
that the predominance of the bone-conduction over the air-
conduction might on the other hand have explained that the 
veteran felt attacked by specific sounds.  Based on the 
foregoing, it was opined that it must have been difficult for 
the veteran to perceive correctly the sound-message, so that 
he needed a great energy to integrate and memorize it, and, 
thus, became very tired.  It was further stated that, on the 
other hand, the veteran might find it difficult to control 
his emotional expressions.  Finally, it was noted that an 
audio-vocal education under the Electronic Ear was 
recommended as a trial for the veteran.  

Private medical records are also on file from the UCLA 
Medical Center which cover a period from May to June 1992.  
These records show treatment for hearing loss and tinnitus.  
Among other things, these records note that the veteran's 
tinnitus was more severe in the right ear, and that the 
veteran had apparently gone to great lengths to find a cure 
for the condition.  Further, it was noted that he had begun 
to experience episodes of vertigo.  These episodes reportedly 
occurred on a daily basis for a few seconds, and were not 
associated with increased tinnitus or hearing loss.  
Likewise, there were no other neurological symptoms and there 
were not affected by exertion, lifting weights, blowing the 
nose, coughing or any other condition that changed the 
intracranial pressure.  

There is also a private medical statement on file from the 
Center for Communication and Learning Skills that is dated in 
November 1992.  This statement noted that the veteran was 
initially seen at the facility in August 1990 for 
consultation relative to his tinnitus which had originally 
been noted during his military service.  This statement also 
summarized the types of testing and treating procedures that 
had been performed regarding the veteran's tinnitus.  

The veteran underwent a VA general medical examination in 
March 1993.  At the time of this examination, the veteran 
complained of bilateral tinnitus and hearing loss.  Following 
examination, the examiner diagnosed bilateral tinnitus, which 
was attributed to the veteran's noise exposure during World 
War II.  The examiner also diagnosed hearing loss, which was 
partially corrected by hearing aids.

The Board notes that on a March 1993 VA Form 21-2545, Report 
of Medical Examination for Disability Evaluation, the veteran 
reported under occupation history that he had owned his own 
marketing consultant company since 1980 to the present.  From 
1980 to 1986, his monthly wages were $4,500.  Since 1986 his 
monthly wages were $1,500.  The veteran also reported that 
the category "Time Lost in the Past 12 Months" was not 
applicable.  However, he did state that he could not 
concentrate due to the annoyance of the tinnitus.

In a March 1993 statement, the veteran reported that the 
extreme degree of tinnitus to which he had a great difficulty 
coping was highly sensitive to noise and pressure change.  In 
the course of the VA hearing evaluation, he was subjected to 
a test that was performed with equipment unfamiliar to him 
(the veteran).  This test discharged pressure directly into 
his ear drums.  He stated that his Eustachian channels felt 
clogged.  Further, the veteran stated that when he inquired 
about the purpose of the test he was told it was "to 
ascertain the flexibility of [his] ear drums."  However, the 
veteran reported that he did not understand the relationship 
of this test to his problems with tinnitus.  Moreover, he 
reported that when he left the building, his head fel numb.  
Meanwhile, his tinnitus was further aggravated, increasing 
its pitch and loudness.  

Also on file is a May 1993 statement addressed to the veteran 
from the Chief, Audiology and Speech Pathology Service at the 
VA Outpatient Clinic (VAOPC).  The Chief informed the veteran 
that the test performed on him, "Impedance Audiometry" was 
a benign test to the auditory system.  Further, it was stated 
that it was extremely rare for anyone to suffer any ill 
effects from this procedure.  The discomfort most individuals 
reported was usually no greater than that of "ear popping" 
when going through changes in elevation such as ascending or 
descending a mountain range.  It was also stated that 
Impedance testing provided a variety of information regarding 
the auditory system and was, therefore, used routinely.  The 
Chief further stated that the "numbness" reported by the 
veteran was no an uncommon reaction and was often due to the 
feeling of a clogged Eustachian tube and a temporary decrease 
in hearing acuity when the ear drum was stressed by a 
pressure increase.  

In an August 1993 rating decision, the RO granted service 
connection for tinnitus, bilateral hearing loss, and 
otosclerosis.  A 10 percent disability rating was assigned 
for the veteran's tinnitus, effective October 15, 1992.

The veteran's Notice of Disagreement to the above rating 
decision was received in August 1994.  Among other things, 
the veteran stated that the only claim he presented was for 
tinnitus.  Later that same month, the RO sent correspondence 
to the veteran requesting that he clarify which issue(s) he 
was appealing.  The veteran subsequently responded that he 
was referring only to tinnitus.

In a November 1994 statement, the veteran reported that his 
primary concern centered around his disturbing tinnitus.  He 
stated that after receiving the initial rating decision, he 
decided to see what the VA medical facilities could do for 
his condition.  The veteran also stated that he requested an 
appointment with an otolaryngologist, but was instead given 
an appointment with an audiologist.  He reported that the 
best that could be done to alleviate his tinnitus was a pair 
of "Starkey Tinnitus/Masker Hearing Aids," which were given 
to him.  Unfortunately, the veteran stated that this had not 
helped his tinnitus, although he appreciated the hearing aids 
and said that they were an improvement over what he had been 
using.  

In a January 1995 statement the veteran reported that the VA 
was negligent when administering a routine hearing test which 
included some form of tympanic testing to stimulate pressures 
within the ear.  He stated that an audiology trainee 
exacerbated the ear noise.  Furthermore, he stated that he 
was not informed of this test otherwise he would have aborted 
it immediately.  He reported that the pressure within his 
head was so great that he felt his head would bust, and that 
it felt like another acoustic trauma.  Moreover, the veteran 
emphasized that the damage had not healed with time.

At a June 1995 VA examination, the veteran described his 
bilateral tinnitus as constant and severe.  He stated that 
the tinnitus never stopped, and that it was very distracting 
and annoying.  It was noted that the severity of the tinnitus 
upset the veteran.  The veteran described the tinnitus as a 
harsh hissing.  

In a statement dated in December 1995, the veteran reported 
that during a VA audiology test conducted in March 1993 he 
underwent a test that included tympannometry which was 
allegedly conducted by a "novitiate, trainee, if you will."  
The veteran stated that for the first time ever he 
experienced a volume of air blown into his ears with extreme 
force that momentarily put him into shock and exacerbated his 
tinnitus in pitch and loudness.  Following this episode, the 
veteran stated that he sat stunned in the reception area for 
at least 20 minutes until he felt strong enough to leave VA 
premises.  In that numbed state, he drove home.  The next 
morning, after a fitful, restless night of sleep, his 
tinnitus remained loud and distracting, and his head felt 
numb.

At his February 1996 personal hearing, the veteran testified 
that his tinnitus had become progressively worse.  He 
asserted that he was given a "tympanometry" test by the VA 
which caused his tinnitus to become exacerbated to a very 
high degree.  The veteran also criticized the VA examination 
procedures for hearing loss and tinnitus in general.  
Moreover, he criticized the explanation he had received from 
the Chief of the VAOPC Audiology and Speech Pathology Service 
in May 1993.  Further, he testified about the various 
treatment procedures he had tried in order to alleviate his 
tinnitus, all to no avail.  Also, the veteran stated that he 
belonged to two tinnitus support groups.  He stated that the 
tinnitus was worse in his right ear than his left ear.  The 
veteran also played a portion of a recording that he stated 
simulated the tinnitus he experienced.  The Hearing Office 
described the recording as a hissing, buzzing-type sound.  
Additionally, the veteran testified that his tinnitus was 
worse in the evening.  In fact, he stated that he would fall 
asleep around 11:30, but his tinnitus would wake him up 
around 4 a.m.  He testified that all of this added to his 
irritability and feeling of stress.

In a March 1996 Supplemental Statement of the Case, the 
Hearing Officer determined that the veteran was not entitled 
to a disability rating in excess of 10 percent for his 
tinnitus.  It was recognized that the veteran did have this 
condition, but he was at the maximum evaluation (10 percent) 
that was permitted by the Rating Schedule.  Therefore, a 
higher evaluation was not assignable under the law.

In June 1997, the RO referred the veteran's claim for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) to the Director, Compensation and Pension 
Service.  The RO proposed assignment of a 30 percent rating 
as analogous to labyrinthitis.

In June 1998, an Advisory Opinion was issued by the Director, 
Compensation and Pension Service.  This Advisory Opinion was 
as follows:

The veteran's tinnitus is evaluated 10 
percent disabling based upon its 
persistent nature and its presumed 
traumatic etiology.  This is the maximum 
evaluation permitted by the Rating 
Schedule.  Your office proposed 
assignment of a 30 percent evaluation, 
analogous to labyrinthitis, under 
38 C.F.R. § 3.321(b)(1).

The veteran's tinnitus, by its very 
nature, is a great annoyance to him.  He 
has attempted to gain relief through 
numerous treatment remedies.  None have 
alleviated the disability.  He claims 
that it is most bothersome in a quiet 
environment, that ambient noise mitigates 
its intensity.  It is most noticeable at 
night and it affects his sleep.  The 
veteran has not claimed, nor does the 
evidence show, that his employment has 
been affected by the tinnitus.  He has 
freely admitted that he is able to cope 
with the disability and remains active.

The 10 percent evaluation provided by the 
Rating Schedule contemplates the average 
impairment in earning capacity resulting 
from tinnitus.  (38 C.F.R. §§ 4.1 and 
4.87a, DC 6260).  In addition, diagnostic 
code 8046 contains criteria for 
evaluation of subjective complaints due 
to cerebral arteriosclerosis.  Those 
complaints include headaches, dizziness, 
tinnitus, insomnia, and irritability.  
The subjective complaints, singly or 
collectively, are to be rated 10 percent 
and no more (38 C.F.R. § 4.124a, DC 
8046).

Where a particular case presents such an 
exceptional or unusual disability 
picture, 38 C.F.R. § 3.321(b)(1) provides 
for an extra-schedular evaluation.  
Factors considered under this regulation 
are marked interference with employment 
or frequent periods of hospitalization.  
The veteran has not claimed that his 
earning capacity is impaired.  In 
addition, there is no evidence showing 
frequent periods of hospitalization for 
his disability.  Accordingly, we disagree 
with your proposal for an extra-schedular 
evaluation and find that the Rating 
Schedule adequately compensates the 
veteran for his disability.

(Emphasis in Original).

In a November 1999 statement, the veteran's representative 
requested that the Board assign an extraschedular rating for 
the veteran's tinnitus even though the Compensation and 
Pension Service denied the RO's request.  The representative 
emphasized that the veteran reported that the various forms 
of treatment he has sought for his tinnitus had been 
unsuccessful, and that he belonged to two support groups.  
Thus, it was asserted that the tinnitus certainly interfered 
with the veteran's normal life, not to mention his 
employment.  The representative also emphasized that the RO 
must have thought an extraschedular rating was warranted, 
otherwise the request would not have been sent to the 
Compensation and Pension Service.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The severity of tinnitus is evaluated pursuant to Diagnostic 
Code 6260.  A 10 percent evaluation is assigned when the 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  Diagnostic Code 6260 does 
not provide a schedular rating in excess of 10 percent.  38 
C.F.R. § 4.87a (1999).  Note: A separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Ibid.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.


Analysis.  In the instant case, the veteran has been assigned 
a 10 percent rating for his recurrent tinnitus under 
38 C.F.R. § 4.87a, Diagnostic Code 6260.  As this is the 
maximum rating available for the veteran's tinnitus pursuant 
to VA regulation, he is not entitled to a disability rating 
in excess of 10 percent on a schedular basis.

The Board concurs with the June 1998 Advisory Opinion of the 
Director, Compensation and Pension Service, that the veteran 
is not entitled to an extrashedular rating for his tinnitus 
under 38 C.F.R. § 3.321(b)(1).  The evidence on file clearly 
shows that the veteran has received a great deal of medical 
treatment for his tinnitus, none of which appears to have 
been successful.  However, the evidence does not show that 
the veteran has had frequent hospitalizations because of his 
tinnitus.  In fact, the only hospitalizations appear to have 
occurred in the 1950s, when the veteran underwent "Stapes 
Mobilization" on his right ear.  The vast majority of his 
medical records show outpatient treatment for his tinnitus.  

Furthermore, as noted in the Advisory Opinion, the evidence 
does not show nor does the veteran contend that his tinnitus 
has resulted in marked interference with employment.  As 
noted above, the veteran reported in March 1993 that he had 
owned his own marketing consultant business since 1980, and 
that time lost during the last 12 months was not applicable 
in his case.

The Board notes that the veteran's contentions appear to 
concentrate on the fact that none of his medical treatment 
has been able to eliminate his tinnitus.  Moreover, he has 
contended that a VA examination procedure conducted in March 
1993 exacerbated the severity of his tinnitus.  Nevertheless, 
as noted above, these contentions do not indicate frequent 
hospitalization or marked interference with employment.  

The Board also notes that the RO proposed to rate the 
veteran's tinnitus as analogous to labyrinthitis and assign a 
30 percent rating.  Labyrinthitis was initially rated under 
Diagnostic Code 6204, which provided that  chronic 
labyrinthitis manifested by tinnitus and occasional dizziness 
productive of moderate disability, was assigned a minimum 10 
percent evaluation.  Where there was tinnitus, dizziness and 
occasional staggering productive of severe disability a 30 
percent evaluation is warranted.  38 C.F.R. § 4.87a (1998).  
However, the criteria for rating disabilities of the ear was 
changed, effective June 10, 1999.  The current version of 
Diagnostic Code 6204 is now designated for peripheral 
vestibular disorders, and provides a 10 percent rating for 
occasional dizziness.  Dizziness and occasional staggering 
warrants a 30 percent rating.  38 C.F.R. § 4.87a (1999).  
Regardless, the Board finds that neither version of 
Diagnostic Code 6204 is applicable since the veteran has not 
been diagnosed with labyrinthitis or a peripheral vestibular 
disorder. 

For the reasons stated above, the Board concludes that the 
veteran is not entitled to an extraschedular rating for his 
tinnitus under 38 C.F.R. § 3.321(b)(1).  The Board further 
notes that in making the above determination it has taken 
into consideration the applicability of "staged ratings," 
pursuant to Fenderson, supra.  However, the record does not 
contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
tinnitus met or nearly approximated the criteria necessary 
for an extraschedular rating.

By this decision the Board does not mean to imply that it 
doubts that the veteran experiences discomfort because of his 
tinnitus, nor that it is unsympathetic to his discomfort.  
However, the simple fact is that the evidence on file does 
not support the conclusion that the nature and severity of 
his tinnitus presents such an exceptional or unusual 
disability picture so as to warrant an extraschedular rating. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107. 


ORDER

Entitlement to an extraschedular rating for tinnitus is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

